Exhibit 10.1

MODUSLINK GLOBAL SOLUTIONS, INC.

SUMMARY OF FY2011 PERFORMANCE-BASED RESTRICTED STOCK BONUS PLAN

On September 22, 2010, the Human Resources and Compensation Committee of the
Board of Directors of ModusLink Global Solutions, Inc. established a
performance-based restricted stock bonus plan pursuant to which grants of
restricted shares of ModusLink Global Solutions common stock may be made to
certain executive officers of ModusLink Global Solutions (as defined by
Section 16 of the Securities Exchange Act of 1934, as amended).

Subject to the achievement of pre-determined threshold, target and maximum
levels of Operating Income in fiscal year 2011, the executive officers would
receive restricted shares (with a straight line sliding scale being applied
between levels) of ModusLink Global Solutions common stock as follows:

 

     Number of Shares

Name

   Threshold    Target    Maximum

Joseph C. Lawler

   12,500    50,000    100,000

Steven G. Crane

   2,500    10,000    20,000

Peter L. Gray

   2,500    10,000    20,000

William R. McLennan

   4,000    16,000    32,000

David J. Riley

   2,500    10,000    20,000

No awards will be made under the plan if the threshold level of Operating Income
is not achieved. The issuance of the restricted shares of ModusLink Global
Solutions common stock would be made, if at all, on the third business day
following the day ModusLink Global Solutions publicly releases its financial
results for the fiscal year ending July 31, 2011. Any awards under this bonus
plan would vest in two equal installments, on the first and second anniversaries
of the grant date provided the recipient remains employed by ModusLink Global
Solutions, or a subsidiary of ModusLink Global Solutions, on each such vesting
date.